HONEYCOMB BODY AND PARTICULATE
FILTER COMPRISING A HONEYCOMB BODY



FIRST OFFICE ACTION


DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the element number 404 which is set forth in the specification (paragraph 58).

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the element numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

TITLE

The title is objected to because it is not clearly descriptive of the claimed invention. The claimed invention is directed to a method of evaluating filtration efficiency of a plugged honeycomb body and not just the body or the filter itself.  

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Independent claim 1 is indefinite because the claim is directed to a method of evaluating the filtration efficiency of a plugged honeycomb body but nothing in the body of the claim relates the steps of the method to actual filtration efficiency.
Claims 2 - 13 depend from claim 1 and are thus indefinite for that reason.

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 5 - 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peisert (5,298,046) in view of Girot et al. (2010/0043408).

With respect to independent claim 1, Peisert sets forth a method of evaluating filtration efficiency of a particulate filter (DPF), the method comprising:
introducing a gas stream, of gas and soot particles, into the filter (col. 8, lines 21+); and

measuring the difference between an inlet number of the soot particles that are introduced into the filter and an outlet number of the soot particles that exit the filter (col. 8, lines 33 - 45).

Peisert fails to teach that the diesel particulate filter contains a plugged honeycomb body with porous walls. However, Girot et al. set forth that well known exhaust soot filtering structures usually have plugged honeycomb structures with porous walls (paragraph 4).
As such, it would have been obvious to one having ordinary skill in the art armed with these said teachings to conclude that the diesel particulate filter of Peisert likely contains a plugged honeycomb structure as claimed.
The motivation being that Girot et al. teaches that well known exhaust soot filtering structures usually have honeycomb structures with porous walls (ie. a plugged honeycomb structure). A diesel particulate filter being a very well known exhaust soot filtering structure, one having the Girot et al. teaching would likely conclude that the diesel particulate filter of Peisert contains a plugged honeycomb structure.

Peisert fails to set forth the size of the soot particles being present. However, it would have been obvious to one having ordinary skill in the art armed with the Peisert teaching that the soot particles would have a median particle size of about 300 nm.
The motivation being that Peisert sets for that the soot particles are contained within the exhaust gas from a diesel engine. The present invention is also concern with the exhaust gas from a diesel engine. Thus, one could reasonably conclude that the soot particles would be of about the same size.

With respect to claim 2, the claim merely describes the nature of the exhaust gas and not the method. Since Peisert sets for that the exhaust gas is from a diesel engine as does the present invention, one could reasonably conclude that Peisert suggests the same particle concentration as is claimed.

With respect to claim 3, the claim merely describes the nature of the exhaust gas and not the method. Since Peisert sets for that the exhaust gas is from a diesel engine as does the present invention, one could reasonably conclude that Peisert suggests the same flow rate as is claimed.

With respect to claim 5, the claim merely describes the nature of the exhaust gas and not the method. Since Peisert sets for that the exhaust gas is from a diesel engine as does the present invention, one could reasonably conclude that Peisert suggests the same velocity as is claimed.

With respect to claim 6, Peisert sets forth that the gas is flowed through the filter during normal operation which would inherently include flowing the gas through the filter for one minute.

With respect to claim 7, the claim merely describes the nature of the exhaust gas and not the method. Since Peisert sets for that the exhaust gas is from a diesel engine as does the present invention, one could reasonably conclude that Peisert suggests the same velocity for the same amount of time as is claimed.



With respect to claim 9, Peisert sets forth that the gas is flowed through the filter and a continuous evaluation takes place during normal operation of the engine which would inherently include after 1 minute of engine operation.

Allowable Subject Matter

Claims 4, 8, and 10 - 13 are objected to as being dependent upon rejected claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and any intervening claim and rewritten to overcome the above rejection under 35 U.S.C. 112.

	With respect to claim 4, the prior art fails to teach or suggest that the gas is flowed through the honeycomb body at room temperature.
Claim 8 depends from claim 4 and thus contains allowable subject matter for at least that reason.

With respect to claim 10, the prior art fails to teach or suggest that the measuring comprises measuring a particle count with using a particle counter.

With respect to claim 11, the prior art fails to teach or suggest that the measuring comprises measuring a particle count with using a 0.1 CFM particle counter.



With respect to claim 12, the prior art fails to teach or suggest that the measuring comprises measuring the difference between an inlet number of the soot particles that are introduced into the honeycomb body and an outlet number of the soot particles that exit the honeycomb body with a gas flow at room temperature and then exposing the plugged honeycomb body to an air flow at room temperature.
Claim 13 depends from claim 12 and thus contains allowable subject matter for at least that reason.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this Office Action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Eric S. McCall/Primary Examiner
Art Unit 2856